 


109 HR 6433 IH: Lebanon Reconstruction and Stabilization Act of 2006
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6433 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Farr introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize assistance for the reconstruction and stabilization of Lebanon. 
 
 
1.Short titleThis Act may be cited as the Lebanon Reconstruction and Stabilization Act of 2006. 
2.FindingsCongress finds the following: 
(1)On July 25, 2006, United States Ambassador to Lebanon Jeffrey Feltman declared a humanitarian emergency in Lebanon due to ongoing insecurity and humanitarian needs.  
(2)On August 11, 2006, the United Nations Security Council adopted Security Council Resolution 1701, calling for an end to hostilities between Hezbollah and Israel, and stating that the situation in Lebanon constitutes a threat to international peace and security. 
(3)United Nations Security Council Resolution 1701, “Stresses the importance of, and the need to achieve, a comprehensive, just and lasting peace in the Middle East.”.  
(4)On August 14, 2006, the United Nations brokered a ceasefire between Hezbollah and Israel. 
(5)United Nations Security Council Resolution 1701, Welcom[es] the efforts of the Lebanese Prime Minister and the commitment of the Government of Lebanon, in its seven-point plan, to extend its authority over its territory, through its own legitimate armed forces, such that there will be no weapons without the consent of the Government of Lebanon and no authority other than that of the Government of Lebanon.. 
(6)United Nations Security Council Resolution 1701, Calls on the international community to take immediate steps to extend its financial and humanitarian assistance to the Lebanese people, including through facilitating the safe return of displaced persons and, under the authority of the Government of Lebanon, reopening airports and harbors, consistent with paragraphs 14 and 15, and calls on it also to consider further assistance in the future to contribute to the reconstruction and development of Lebanon.. 
(7)It is estimated that there are approximately 8,500 unexploded ordnance in the region.  
(8)The Lebanese Government estimates that Lebanon suffered approximately $3.6 billion in damages to physical infrastructure.  
(9)Lebanon’s economy has been severely impacted by the violence, especially in the tourism sector, which compromises 15 percent of its GDP.  
(10)It is in the national security interests of the United States, Israel and the region to have a functioning Lebanese central government that is able to protect its borders and provide municipal services to all its citizens and a strong economy able to generate jobs and foster economic growth. 
3.Declarations of policyCongress makes the following declarations of policy: 
(1)Assisting failed states emerging from violent conflict is a complex and long-term task, as demonstrated by the experience that 50 percent of such states emerging from conditions of violent conflict slip back into violence within five years. 
(2)The United States Government recognizes the threat to United States national security posed by failed and failing states by adopting Directive 3000.05 for the Department of Defense that places stabilization and reconstruction operations on par with traditional war fighting and National Security Policy Directive 45 for the Department of State that makes the State Office of Coordinator for Reconstruction and Stabilization, S/CRS, the government-wide coordinating and planning entity for stabilization and reconstruction operations.  
(3)Therefore, it is in the best interests of the United States Government to assist the Lebanese Government with long-term reconstruction and stabilization to further peace and stability within Lebanon and the greater Middle East region.  
(4)United States assistance to Lebanon shall be implemented in accordance with section 102(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151–1(b)) that makes building the capacity of local communities and institutional capabilities of the government and people a primary goal and should focus on establishing and upgrading the institutional capacities of developing countries in order to promote long-term development. 
4.Authorization of assistance for the reconstruction and stabilization of Lebanon 
(a)Authorization of AssistanceThe President is authorized to provide assistance for the reconstruction and stabilization of Lebanon. Assistance authorized under this subsection shall be planned, coordinated, and implemented through the Department of State’s Office of Coordinator for Reconstruction and Stabilization, S/CRS, and in strict compliance with all provisions of law that prevent United States assistance from being provided to foreign terrorists organizations. 
(b)Activities supportedAssistance provided under subsection (a) shall be used to carry out the following activities: 
(1)Rebuild the economic and social infrastructure of Lebanon, including roads, bridges, telecommunication systems, water treatment plants, schools, airports and hospitals. 
(2)Encourage the World Bank and International Monetary Fund to provide housing and economic assistance in the form of grants and micro-lending plans aimed at providing the Lebanese people with the means to resuscitate small businesses in Lebanon. 
(3)Establish peace, reconciliation and coexistence programs and conflict resolution programs within Lebanon and between Lebanon and Israel. 
(4)Encourage civic engagement, democratization, rule of law, and political party strengthening activities. 
(5)Support efforts to address post-traumatic stress disorders through funding counseling services to civilians. Special efforts should be made to provide funding to Lebanese nongovernmental organizations specializing in such efforts. 
(6)Improve education systems, with emphasis on improving cross-sectarian educational experiences of Lebanese youth.  
(7)Increase assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to International Military Education and Training) for Lebanon. 
(8)Support demining and mine awareness campaigns in Lebanon. 
(c)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section such sums as may be necessary for each of the fiscal years 2007 through 2011.  
(2)Sense of congressIt is the sense of Congress that at least $15,000,000 for each of the fiscal years 2007 through 2011 should be made available to carry out subsection (b)(4).  
 
